Title: To George Washington from Samuel Huntington, 18 April 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir,
            Philadelphia April 18. 1780
          
          Your Excellency will receive herewith enclosed Acts of Congress of the 6th & 13th Instant appointing a Committee to repair to Head Quarters to confer with the Commander in Chief &c. and containing Instructions for their Government.
          Also another Act of the 10th Instant containing Assurances that as soon as Circumstances will admit to make [good] to the Line of the Army and independant Corps thereof the Deficiency of their original Pay occasioned by Depreciation including whatever they may have received as expressed in the Act, and limiting this Provision to such as were engaged during the War or for three Years and are now in Service or shall be hereafter engaged during the War. I have the honour to be with the highest respect your Excelly’s hbble Servant.
          
            Sam. Huntington President
          
        